Citation Nr: 0812327	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, J. W.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 30 percent.

In a November 2004 decision, the Board increased the initial 
disability rating for the veteran's PTSD to 50 percent.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veteran's Claims (Court), seeking an 
initial rating in excess of 50 percent.  In April 2005, the 
appellant and VA filed a joint motion for partial remand of 
the Board's denial of an initial rating in excess of 
50 percent.  The Court granted that motion in April 2005.

In a March 2006 decision, the Board increased the initial 
disability rating for the veteran's PTSD to 70 percent.  The 
veteran appealed the Board's decision to the Court, seeking 
an initial rating in excess of 70 percent.  In November 2005, 
the appellant and VA filed a joint motion for remand of the 
Board's denial of an initial rating in excess of 70 percent.  
The Court granted this motion in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before Veterans Law Judge Warren W. 
Rice, Jr., at a hearing at the RO in May 2004.  That Veterans 
Law Judge is no longer with the Board.  The veteran was 
apprised of that fact and offered an opportunity to have a 
new hearing in March 2008.  See 38 C.F.R.§ 20.707 (2007).  
The veteran, through his attorney, responded to the Board's 
letter and indicated that he wished to appear at a new 
hearing before a Veterans Law Judge of the Board via video 
conference at his local regional office.  To date, the 
veteran has not been scheduled for a new hearing before a 
Veterans Law Judge via video conference at his local regional 
office.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video conference at his local RO.  He and 
his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





